Citation Nr: 1545723	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left knee disability.
 
 2. Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to April 1961.
This matter is before the Board of Veteran's Appeals on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a bilateral knee disability. 

During the pendency of the appeal, the case was transferred to the RO in Winston-Salem, North Carolina, which certified the appeal to the Board. 

In his April 2011 Form 9 Substantive Appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  The Veteran was informed by a July 2013 letter that this hearing was scheduled for August 2013.  Although the hearing notice has not been returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for his scheduled hearing, and has not provided good cause for his failure to report, or requested that the hearing be rescheduled.  Under these circumstances, the Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015). 

These issues were previously remanded by the Board in April 2014 and December 2014 for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's degenerative joint disease of the left knee is etiologically related to a disease, injury, or event in service.

2.  The Veteran had osteochondritis disease of the right knee prior to service which was noted upon entrance examination.
 
3.  The Veteran's pre-existing osteochondritis of the right knee clearly and unmistakably did not increase in severity during the Veteran's period of active duty.

4.  The preponderance of the evidence is against a finding that the Veteran's degenerative joint disease of the right knee is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1. A left knee disability was not incurred during service.  38 U.S.C.A. §§ 1101 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A right knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110 , 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these claims in December 2014. 

The Board's remand instructed the RO to: (1) obtain updated VA treatment records, specifically from the Asheville VAMC; (2) contact the Veteran requesting any additional records or proper authorization to obtain them; (3) assist the Veteran in obtaining any identified records, if the Veteran responds; (4) schedule the Veteran for appropriate VA examinations of the right and left knees with corresponding opinions; (5) ensure compliance with the remand directives; (6) undertake any additional development deemed necessary; and (7) readjudicate the claim.

VA obtained updated VA treatment records.  VA sent an appropriate February 2015 letter to the Veteran requesting that he submit any additional evidence or argument, to which the Veteran did not respond.  The Veteran was scheduled for and attended a June 2015 VA examination.  After ensuring compliance with the remand directives, the RO readjudicated the claims in a June 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by April 2009 and February 2015 letters of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  The April 2009 notice was provided prior to the September 2009 rating decision on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was most recently afforded a VA examination in June 2015 for his claimed knee conditions.  The Veteran has not argued, and the record does not reflect that the June 2015 VA examination is inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III. Service Connection Generally

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

IV.  Left Knee

The Veteran has a current diagnosis of degenerative joint disease of the left knee.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3). 

The Veteran's service treatment records are silent for any relevant treatment or injury.  However, as previously noted, the Veteran has consistently claimed that during in-service training he fell and injured both of his knees.  While no treatment for a left knee condition is noted in service treatment records, the Board has no reason to question the sincerity of the Veteran's claim that he fell and injured both of his knees while in service.

The Veteran's June 2015 VA examiner concluded that it was less likely than not that the Veteran's left knee condition was related to his military service, to include the Veteran's alleged in-service fall.  In reaching this determination, the examiner provided the following rationale:

There is no evidence in the STRs to show a left knee condition existed while on active duty. The Veteran reported an injury during active duty but the STRs are silent for an injury to the left knee.

By the Veteran's report during the 5/2014 [VA] examination there was no left knee condition which persisted after release from active duty.

The Veteran reported during the interview it was not until after a remote arthroscopy years after release from active duty, when a bone fragment was "missed"...did he experience rapid deterioration of his left knee condition leading to left knee total replacement.

Without a documented nexus of injury to the left knee on active duty, a left knee condition documented while on active duty and the persistence of a left knee condition after release from active duty it is less than likely that a left knee service connected condition exists.

While the Board previously found the May 2014 examination referenced by the examiner to be inadequate, the Veteran's self-reported history at the examination may still be taken at face value.  Furthermore, a February 2015 addendum opinion by the May 2014 VA examiner noted that the Veteran has documented risk factors for degenerative joint disease of the knee, to include aging and obesity, which he believes to be more significant than an in-service injury of which there are no documented specifics regarding intensity, force, placement, and duration.

Here, the available medical evidence does not establish a direct connection between the Veteran's current left knee disability and his active duty military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims, in this case a well-supported medical opinion linking his current left knee disability to military service, but has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits]. 

Having reviewed the record, the Board finds that service connection is not warranted for the Veteran's left knee condition.  The favorable evidence of a link between an in-service injury and a current left knee condition consists solely of the assertions of the Veteran.  As previously discussed, the Board finds no reason to doubt the Veteran's assertion of an in-service fall, despite it not being documented in service treatment records.  The Veteran is entirely competent to report his symptoms both current and past of left knee conditions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has presented no probative clinical evidence of a direct nexus between his current left knee condition and his military service. 

While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of a left knee condition directly to service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current left condition.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his left knee condition and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 

In addition, there is no evidence that the Veteran's left knee disability manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  No left knee condition was noted upon separation from service and the Veteran has been inconsistent in alleging that his left knee bothered him from the time of his in-service fall, as evidenced by his self-reported history at the May 2014 VA examination.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has at times alleged a continuity of symptomatology.  However, as previously discussed, the Board finds the Veteran's credibility limited in part due to the lack of medical records, no documentation of a left knee injury upon separation, and the Veteran's inconsistent testimony with respect to the onset of a left knee injury, as documented at the May 2014 VA examination. 

To the extent that the Veteran has implied a continuity of symptomatology in asserting that his left knee condition has bothered him since the in-service fall, the Board finds that this assertion is simply outweighed by the other evidence of record, including the opinion of the VA examiner and the Veteran's own statements.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In summary, there is no competent evidence which relates the Veteran's left knee, condition to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed degenerative arthritis of the left knee onset years after separation from service and is not directly related to his active duty military service.  The Veteran has not provided a private medical opinion regarding the etiology of this condition.  As such, the preponderance of the evidence is against the claim for service connection for a left knee condition. 

V.  Right Knee

With respect to conditions which may have preexisted entrance into service, there are additional provisions to consider.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service.  38 U.S.C.A. § 1111. 

With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

Cases in which the condition is noted on entrance are still governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153  (as opposed to that applicable under 38 U.S.C.A. § 1111  where the complained-of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Here, the Veteran has a current diagnosis osteochondritis and degenerative joint disease of the right knee.  With respect to the Veteran's osteochondritis of the right knee, this condition was noted upon entry into service.  As the Veteran is not presumed to have been sound at service entry in July 1960, the next question is whether the disability is shown to have increased in severity in service.  If so, service connection is warranted unless there is evidence that clearly and unmistakably demonstrates that the knee disability was not aggravated by active service beyond its natural progression.  The presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service.  See Maxson v. West, 12 Vet. App. 453 (1999); see also Sondel v. West, 13 Vet. App. 213 (1999). 

Here the evidence of record supports a finding that the Veteran's preexisting right knee osteochondritis did not increase in severity during service.  

A military Medical Board found during the Veteran's period of service that the Veteran was unfit for continuing service due to his preexisting right knee osteochondritis.  This finding was supported by an orthopedic surgeon's conclusion that the Veteran's right knee condition had not been aggravated by his tour of active duty, but that further continuance of duty might aggravate the condition.  

The June 2015 VA examiner similarly concluded that the Veteran's right knee osteochondritis was not aggravated by his military service.  The examiner cited service treatment records and the opinion of the military orthopedic surgeon.  In addition, the examiner noted the Veteran's self-reported history at his May 2014 VA examination that his right knee condition "improved after reassignment and then an absence of his right knee condition until many years after release from active duty."  The examiner further opined that:

The available evidence and the report of the Veteran during the 5/2014 examination indicates there was no aggravation of the preexisting condition by active duty.  He may have had a temporary increase in symptoms while on active duty for which the Veteran was noted to have intermittent worsening of his symptoms throughout his time after hospitalization and leading up to active duty.  No aggravation was found to have occurred during active duty.

Thus the medical evidence supports a finding that the Veteran's preexisting right knee condition was not aggravated by service.  Any symptoms potentially consistent with aggravation, were temporary or intermittent flare-ups of a preexisting injury, and thus not considered "aggravation in service" under these circumstances.  Davis v. Principi, 276 F.3d 1341   (Fed. Cir. 2002).

As such, the presumption of aggravation does not attach, and service connection is not warranted on the basis of aggravation of a preexisting condition.

In addition, with respect to the Veteran's degenerative joint disease of the right knee, the Board finds that the available medical evidence does not establish a direct connection between the Veteran's current degenerative joint disease and his active duty military service.  As previously described, a February 2015 addendum opinion explained that the Veteran has documented risk factors for degenerative joint disease of the knee, to include aging and obesity.  There is no medical evidence of record linking the Veteran's current right knee degenerative joint disease to his military service.  

As previously discussed, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims, in this case a well-supported medical opinion linking his preexisting right knee condition was aggravated by service or that his degenerative joint disease was related to service, but has failed to do so.  See 38 U.S.C.A. § 5107(a).

Again, the Veteran is competent to report what he has experienced, however, he is not competent to offer an opinion on a complex medical question such as the etiology of a right knee condition.  Jandreau, supra.  As before, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of a right knee condition to service.  See also 38 C.F.R. § 3.159(a)(1).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 

In addition, there is no evidence that the Veteran's right knee degenerative joint disease manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b) , discussed above, relating to chronicity and continuity of symptomatology.  The Board notes to the extent that the Veteran has implied a continuity of symptomatology in asserting that his right knee degenerative joint disease has bothered him since service, the Board finds that this assertion is simply outweighed by the other evidence of record, including the opinion of the VA examiners.  See Layno, supra; LeShore, supra.

Although the Board is sympathetic to all of the Veteran's claims, the requirements for entitlement to service connection for left or right knee conditions are not met in the instant case.  In summary, there is no competent evidence which relates the Veteran's bilateral knee conditions to any injury, incident, or disease in service, or that a preexisting injury was aggravated by military service.   While the Veteran genuinely believes that his current bilateral knee conditions are related to service, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed knee disabilities.  Thus, his opinion is outweighed by the opinions provided by the June 2015 VA examiner and the in-service orthopedic surgeon, who are medical professionals, and who thoroughly discussed the evidence of record and the etiology of the Veteran's claimed knee conditions.  See Jandreau, supra.  Competent medical experts provided these opinions and the Board is not free to substitute its own judgment for that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991). 

Therefore, the Board finds that service connection for a right knee disability and a left knee disability is not warranted.  


ORDER

Entitlement to service connection for left knee disability is denied.
 
Entitlement to service connection for right knee disability is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


